                                                                                                                       Page 1 of 6




                                            UNITED STATES DISTRICT COURT
                                             MIDDLE DISTRICT OF FLORIDA
                                                 FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                                       Case Number: 2:16-cr-111-FtM-38MRM

MICHELLE ELIZABETH GLADYS                                                USM Number: 67764-018

                                                                         Jose Luis Calvo, CJA
                                                                         1518 Jackson St
                                                                         Ft Myers, FL 33901

                                    AMENDED JUDGMENT IN A CRIMINAL CASE1
The defendant pleaded guilty to Count One of the Indictment. The defendant is adjudicated guilty of these offenses:

                                                                                             Date Offense            Count
             Title & Section                           Nature of Offense                      Concluded            Number(s)

     21 U.S.C. § 841(a)(1),             Possession with Intent to Distribute a Quantity of    July 21, 2016            One
     841(b)(1)(C)                       a Mixture and Substance Containing a Detectable
                                        Amount of Cocaine Base (Crack Cocaine)

The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984, as modified by United States v. Booker, 543 US 220 (2005).


IT IS ORDERED that the defendant must notify the United States attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any material change
in the defendant’s economic circumstances.

                                                                Date of Imposition of Judgment:

                                                                September 25, 2017

                                                                Date of Amended Judgment

                                                                November 19, 2018



                                                                ______________________________________
                                                                SHERI POLSTER CHAPPELL
                                                                UNITED STATES DISTRICT JUDGE

                                                                November 19, 2018




1
 This judgment is amended to reflect a reduction in the term of imprisonment. On October 18, 2018, the Court granted an
Unopposed Motion by the United States for Reduction in Sentence Pursuant to Fed. R. Crim. P. 35(b). See Doc. 54. The
Order granted a reduction in sentence to time served. All other aspects of the original Judgment (Doc. 50) shall remain
unchanged.



AO 245B (Rev. 11/16) Judgment in a Criminal Case
                                                                                                              Page 2 of 6


Michelle Elizabeth Gladys
2:16-cr-111-FtM-38MRM

                                                   IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of TIME SERVED.




                                                     RETURN
I have executed this judgment as follows:




Defendant delivered on ____________________ to ______________________________________


at _________________________________________________, with a certified copy of this judgment.



                                                             _______________________________________________
                                                                         UNITED STATES MARSHAL


                                                       By: ________________________________________________
                                                                           Deputy U.S. Marshal




AO 245B (Rev. 11/16) Judgment in a Criminal Case
                                                                                                                  Page 3 of 6


Michelle Elizabeth Gladys
2:16-cr-111-FtM-38MRM

                                                    SUPERVISED RELEASE
         Upon release from imprisonment, you will be on supervised release for a term of 3 years.


                                                   MANDATORY CONDITIONS
1.       You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15
         days of release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
4.       You must cooperate in the collection of DNA as directed by the probation officer.

         The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

         The defendant shall also comply with the additional conditions on the attached page.




AO 245B (Rev. 11/16) Judgment in a Criminal Case
                                                                                                                       Page 4 of 6


Michelle Elizabeth Gladys
2:16-cr-111-FtM-38MRM

                                     STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These
conditions are imposed because they establish the basic expectations for your behavior while on supervision and identify
the minimum tools needed by probation officers to keep informed, report to the court about, and bring about
improvements in your conduct and condition.

1.       You must report to the probation office in the federal judicial district where you are authorized to reside within 72
         hours of your release from imprisonment, unless the probation officer instructs you to report to a different probation
         office or within a different time frame. After initially reporting to the probation office, the defendant will receive
         instructions from the court or the probation officer about how and when the defendant must report to the probation
         officer, and the defendant must report to the probation officer as instructed.
2.       After initially reporting to the probation office, you will receive instructions from the court or the probation officer
         about how and when you must report to the probation officer, and you must report to the probation officer as
         instructed.
3.       You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
         permission from the court or the probation officer.
4.       You must answer truthfully the questions asked by your probation officer
5.       You must live at a place approved by the probation officer. If you plan to change where you live or anything about
         your living arrangements (such as the people you live with), you must notify the probation officer at least 10 days
         before the change. If notifying the probation officer in advance is not possible due to unanticipated circumstances,
         you must notify the probation officer within 72 hours of becoming aware of a change or expected change.
6.       You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
         probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
         view.
7.       You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
         excuses you from doing so. If you do not have full-time employment you must try to find full-time employment,
         unless the probation officer excuses you from doing so. If you plan to change where you work or anything about
         your work (such as your position or your job responsibilities), you must notify the probation officer at least 10 days
         before the change. If notifying the probation officer at least 10     days in advance is not possible due to
         unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
         or expected change.
8.       You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
         has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
         the permission of the probation officer.
9.       If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.      You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
         (i.e., anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to
         another person such as nunchakus or tasers).
11.      You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
         informant without first getting the permission of the court.
12.      If the probation officer determines that you pose a risk to another person (including an organization), the probation
         officer may require you to notify the person about the risk and you must comply with that instruction. The probation
         officer may contact the person and confirm that you have notified the person about the risk.
13.      You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written
copy of this judgment containing these conditions. For further information regarding these conditions, see Overview of
Probation and Supervised Release Conditions, available at: www.uscourts.gov.


Defendant’s Signature:                                                                Date:



AO 245B (Rev. 11/16) Judgment in a Criminal Case
                                                                                                                      Page 5 of 6


Michelle Elizabeth Gladys
2:16-cr-111-FtM-38MRM



                             ADDITIONAL CONDITIONS OF SUPERVISED RELEASE
1.       The defendant shall participate in a substance abuse program (outpatient and/or inpatient) and follow the probation
         officer’s instructions regarding the implementation of this court directive. Further, the defendant shall contribute to
         the costs of these services not to exceed an amount determined reasonable by the Probation Office’s Sliding Scale
         for Substance Abuse Treatment Services. During and upon completion of this program, the defendant is directed
         to submit to random drug testing.

2.       The defendant shall participate in a mental health treatment program (outpatient and/or inpatient) and follow the
         probation officer’s instructions regarding the implementation of this court directive. Further, the defendant shall
         contribute to the costs of these services not to exceed an amount determined reasonable by the Probation Office’s
         Sliding Scale for Mental Health Treatment Services.

3.       The defendant shall submit to a search of his person, residence, place of business, any storage units under the
         defendant’s control, computer, or vehicle, conducted by the United States Probation Officer at a reasonable time
         and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a violation of a
         condition of release. Failure to submit to a search may be grounds for revocation. The defendant shall inform any
         other residents that the premises may be subject to a search pursuant to this condition.

4.       The defendant shall cooperate in the collection of DNA, as directed by the Probation Officer.

5.       The mandatory drug testing requirements of the Violent Crime Control Act are imposed. The Court orders the
         defendant to submit to random drug testing not to exceed 104 tests per year.




AO 245B (Rev. 11/16) Judgment in a Criminal Case
                                                                                                                                               Page 6 of 6


Michelle Elizabeth Gladys
2:16-cr-111-FtM-38MRM

                                                   CRIMINAL MONETARY PENALTIES

        The defendant must pay the following total criminal monetary penalties under the schedule of payments set forth
in the Schedule of Payments.
                            Assessment                     JVTA Assessment 2                       Fine                      Restitution

TOTALS                         $100.00                               $0.00                          $0                             $0



                                                         SCHEDULE OF PAYMENTS

Unless the court has expressly ordered otherwise in the special instructions above, if this judgment imposes a period of
imprisonment, payment of criminal monetary penalties shall be due during the period of imprisonment. All criminal monetary
penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial Responsibility Program,
are made to the clerk of the court, unless otherwise directed by the court, the probation officer, or the United States attorney.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine
principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of
prosecution and court costs.

*Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18, United States Code, for offenses committed
on or after September 13, 1994 but before April 23, 1996.




2
     Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
**
     Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
     September 13, 1994, but before April 23, 1996.

AO 245B (Rev. 11/16) Judgment in a Criminal Case
